1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES B. FAULTRY,                              )   Case No.: 1:19-cv-01033-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
13           v.                                           RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                      )   THIS ACTION
14                                                    )
     A. SANCHEZ, et.al.,
                                                      )   FINDINGS AND RECOMMENDATIONS
15                  Defendants.                       )   RECOMMENDING DISMISSAL OF CERTAIN
                                                      )   CLAIMS
16                                                    )
                                                      )   [ECF Nos. 10, 13]
17                                                    )
18           Plaintiff Charles B. Faultry is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20           On August 6, 2019, the undersigned screened Plaintiff’s complaint and found that Plaintiff
21   stated a cognizable claim against Defendants A. Sanchez, B. Rodriguez, C. Perez, V. Maldonado, and
22   G. Smith for excessive force in violation of the Eighth Amendment, and against E. Tindle for failure to
23   intervene in violation of the Eighth Amendment. (ECF No. 10.) The Court granted Plaintiff leave to
24   file an amended complaint or notify the Court of intent to proceed on the cognizable claims. (Id.)
25           On August 19, 2019, Plaintiff filed a notice of intent to proceed on the claims found to be
26   cognizable and dismiss all other claims and Defendants. (ECF No. 10.) Accordingly, the Court will
27   recommend that this action proceed against Defendants A. Sanchez, B. Rodriguez, C. Perez, V.
28   Maldonado, and G. Smith for excessive force in violation of the Eighth Amendment, against E. Tindle
                                                          1
1    for failure to intervene in violation of the Eighth Amendment, and all other claims for relief be

2    dismissed. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v.

3    Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

4             Based on the foregoing, it is HEREBY RECOMMENDED that:

5             1.       This action proceed against Defendants A. Sanchez, B. Rodriguez, C. Perez, V.

6                      Maldonado, and G. Smith for excessive force in violation of the Eighth Amendment,

7                      and against E. Tindle for failure to intervene in violation of the Eighth Amendment;

8             2.       Plaintiff’s state law claims and request for injunctive relief be dismissed; and

9             3.       The Clerk of Court is directed to randomly assign a District Judge to this action.

10            These Findings and Recommendations will be submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

12   after being served with these Findings and Recommendations, Plaintiff may file written objections

13   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

14   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

15   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

16   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
18   IT IS SO ORDERED.

19   Dated:        August 21, 2019
20                                                        UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                           2
